t c memo united_states tax_court steven e vlach and nancy vlach et al petitioners v commissioner of internal revenue respondent docket nos filed date michael b kratville for petitioners lisa kathryn hunter for respondent cases of the following petitioners are consolidated herewith steven e vlach p c docket no and sev consulting inc docket no memorandum findings_of_fact and opinion paris judge respondent determined the following deficiencies in federal_income_tax and sec_6662 accuracy-related_penalties for steven e vlach and nancy vlach dr and mrs vlach individually and vlachs collectively for tax_year sec_2001 sec_2002 and steven e vlach p c vlach p c for tax_year sec_2001 and sec_2002 and sev consulting inc consulting inc for tax years and steven e vlach and nancy vlach--docket no year deficiency dollar_figure big_number big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code_of_1986 in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure steven e vlach p c --docket no year deficiency dollar_figure big_number sev consulting inc --docket no year deficiency dollar_figure big_number penalty sec_6662 dollar_figure dollar_figure penalty sec_6662 dollar_figure dollar_figure in the notices of deficiency respondent determined that certain trust arrangements petitioners used during the years at issue should be disregarded for tax purposes as a result respondent determined that petitioners were not entitled to deduct business_expenses paid to the trusts and instead must include in their gross_income receipts the trusts reported thus the primary issue for decision is whether the trust arrangements petitioners created for the years at issue will be respected for tax purposes the court must also decide whether petitioners are liable for sec_6662 accuracy-related_penalties for the years at issue findings_of_fact some of the facts have been stipulated and the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference at the time the petition was filed petitioners resided in or had their principal_place_of_business in south dakota dr vlach is a medical doctor who has practiced medicine since during the years at issue dr vlach was a physician at the avera sacred heart rural health clinic in nebraska and through date was an emergency room physician for northwest iowa emergency physicians nwiep mrs vlach is an emergency medicine nurse and during the years at issue she worked for mercy medical center in iowa from through dr vlach operated his medical practice through vlach p c and after vlach p c was dissolved in he continued his medical practice through consulting inc vlach p c and consulting inc collectively corporations were professional service corporations and dr vlach was their sole shareholder with the exception of dollar_figure in the corporations’ sole sources of income for the years at issues were payments from nwiep and avera for dr vlach’s medical services for and vlach p c reported gross_receipts of dollar_figure and dollar_figure respectively and reported dollar_figure and dollar_figure respectively as dr vlach’s compensation_for and consulting inc reported gross_receipts of dollar_figure and dollar_figure respectively and reported dollar_figure and dollar_figure respectively as dr vlach’s compensation after deducting dr vlach’s salary the corporations deducted the remainder of their income as business_expenses for inter alia rent legal and professional fees repairs and maintenance and other expenses the corporations paid zero tax in addition to providing traditional medicine services dr vlach practiced alternative medicine with an emphasis on chelation therapy he provided alternative medicine services at the avera clinic where another doctor and a nurse practitioner both avera employees assisted him because dr vlach’s medical malpractice insurance did not insure him for his chelation therapy practice he sought professional protection by becoming a member of alternative therapies health association atha in order to receive dr vlach’s alternative therapy the corporations’ reported business_expenses were primarily payments made to the trusts discussed below chelation therapy involves the administration of a vitamin and mineral mixture which includes vitamin c selenium and a chelating agent called edta through an iv in the arm over a two-hour period twice a week when the mixture is in the bloodstream it chelates and removes heavy metals from the blood after administering the intravenous chelation therapy dr vlach monitored his patients for two to three months to ensure that their kidney functions remained stable services his patients had to be atha members who as a condition of membership signed a waiver and arbitration agreement after providing chelation therapy services in and dr vlach discontinued his services in early when he changed insurance carriers whereas dr vlach’s insurance provider for and had insured him for traditional medical practices and had excluded his chelation therapy services his new insurance carrier refused to insure him for any medical practice if he continued providing chelation therapy as a result dr vlach discontinued his chelation therapy services in early and as of the date of trial did not practice chelation therapy the trusts in dr vlach attended an atha seminar to learn more about chelation therapy and other alternative medicine practices since chelation therapy and many other alternative medicine practices were excluded from traditional medical malpractice insurance dr vlach like many other atha members was concerned with asset protection atha invited an affiliate of the american society of trust at trial dr vlach explained that he was required to change insurance carriers because of a lawsuit that he had settled planners to present at the seminar that year karl dahlstrom who was affiliated with the american society of trust planners presented before dahlstrom was involved in several lawsuits memorializing his abusive trust promotions and practices but dr vlach had never heard of dahlstrom before the atha seminar convinced that dahlstrom offered valuable tax planning and asset protection advice dr vlach purchased trust documents from dahlstrom to create the following trusts san dee cristo trust san dee cristo mt sophris trust mt sophris and the charitable_remainder_trust of ixlandia ixlandia on date the vlachs formed san dee cristo and mt sophris using identical trust documents dahlstrom provided the trust documents stated that charles j vlach m d dr vlach’s father was the creator and the vlachs were the exchangors as exchangors the vlachs each received trust certificate units and dollar_figure in exchange for real and personal_property the trust certificates stated that ownership of the certificates did not entitle the holders to any legal or equitable_title in trust property or management for information regarding dahlstrom’s abusive trust practices see 767_f2d_618 9th cir aff’g tcmemo_1983_249 713_f2d_1423 9th cir and dahlstrom v commissioner tcmemo_1991_264 and tcmemo_1991_265 aff’d without published opinion 999_f2d_1579 5th cir dr and mrs vlach were appointed the first and second trustees respectively of san dee cristo and mt sophris as trustees they had exclusive power to construe the meaning and intent of the trust documents to distribute proceeds and income at their discretion and to shorten the life of the trusts moreover all property contributed to the trusts was conveyed to the trustees to act as absolute owners and hold title in fee simple dr vlach generally separated his business and personal activities between the trusts by allocating income and expenses from his alternative medical practices including his chelation therapy services primarily to san dee cristo and his real_estate_assets and expenses to mt sophris the vlachs contributed dollar_figure cash an atha membership and an inventory of medical and health supplements to san dee cristo to mt sophris they contributed their home pincite lindewood street and the contents therein in the vlachs sold the the vlachs prepared minutes of a trustees meeting purportedly held on date for san dee cristo mt sophris and ixlandia the last of which had not yet been created in the minutes the vlachs named three third parties as trustees of each of the trusts but these individuals were never notified of their appointments petitioners concede that the date meeting never took place they also concede that the vlachs never revoked nor facilitated any of the actions reflected in the minutes and therefore the vlachs were the only trustees of the trusts the vlachs however never legally transferred the title of the lindewood street property to mt sophris in an attachment to the mt sophris continued lindewood street property and purchased a home pincite east st andrews circle for dollar_figure with a monthly mortgage payment of dollar_figure on date the vlachs transferred their home to mt sophris by executing a warranty deed after creating the trusts dr vlach continued to operate his medical practice and use his personal assets including his home and its contents in the same manner as before the trusts were created dr vlach operated san dee cristo as a business selling vitamins and providing chelation therapy services on a form_1041 u s income_tax return for estates and trusts san dee cristo reported all income and expenses from dr vlach’s sale of vitamins and chelation therapy services however dr vlach purchased the vitamins and supplies related to the chelation therapy services with a personal credit card moreover dr vlach performed all chelation therapy services on behalf of san dee cristo but never had an employment agreement or received a salary dr vlach met with his vitamin continued trust document the contents are described as inter alia computers stereo equipment electronics bedroom sets furniture decorations a handgun and ammo and clothing and shoes the warranty deed contains a typo and lists the property’s address as east st andrews circle and chelation therapy patients at the avera clinic where he also practiced traditional medicine the vlachs used mt sophris to hold title to their home and personal assets on a form_1041 mt sophris reported rent income received from the vlachs for the personal_use of their home and from the corporations for use of a home_office and equipment the vlachs and the corporations vlach p c for and and consulting inc for and each paid mt sophris dollar_figure in rent a total of dollar_figure per month however despite mt sophris’ alleged ownership of the home dr vlach took out a home equity line of credit on the property and used the credit to pay personal expenses such as credit card payments and finishing the vlachs’ basement moreover on their personal federal_income_tax returns for the years at issue the vlachs claimed itemized_deductions for real_estate_taxes and interest on the home mortgage and the home equity loan the primary sources of the trusts’ income were payments from the corporations according to the parties’ stipulations in vlach p c deducted payments to san dee cristo and mt sophris totaling dollar_figure which included at trial dr vlach explained that he transferred his home and personal assets to mt sophris to protect them from potential medical malpractice lawsuits dollar_figure in rent dollar_figure of contract services dollar_figure of equipment rental and dollar_figure for a chelation services assessment in vlach p c deducted payments to san dee cristo and mt sophris totaling dollar_figure which included dollar_figure in rent and dollar_figure in contract services in consulting inc deducted payments to san dee cristo and mt sophris totaling dollar_figure which included dollar_figure in rent dollar_figure for contract services and dollar_figure for retirement expenses and management fees in consulting inc deducted payments to san dee cristo and mt sophris totaling dollar_figure which included dollar_figure in rent dollar_figure of legal expenses dollar_figure for repairs and maintenance and dollar_figure for business promotion in addition to receiving payments from the corporations mt sophris received rental income from the vlachs for the personal_use of their home and san dee cristo received income from dr vlach’s sale of vitamins and chelation therapy services on form_1120 u s_corporation income_tax return for tax_year vlach p c deducted dollar_figure in rent dollar_figure to san dee cristo only dollar_figure of which was actually paid and dollar_figure to mt sophris in the notice_of_deficiency for consulting inc respondent included only dollar_figure as a constructive_dividend to the vlachs the vlachs used mt sophris trust funds to pay a variety of expenses that were primarily personal for example dr vlach used mt sophris funds to inter alia a pay residential expenses such as the mortgage utilities house cleaning snow removal patio furniture home insurance and lawn care b pay personal expenses such as dog food veterinary bills cable service exercise equipment country club fees and life_insurance on dr vlach and c remodel the vlachs’ basement to include an entertainment center and chelation therapy service bar and station that was never put into service the vlachs also used san dee cristo trust funds for personal expenses and investments including a gambling at certain sports betting venues such as bml sportsbook and powersyn international racing group b purchasing and maintaining a timeshare in mexico and c investing in rare coins metals and stocks unlike mt sophris however the vlachs used san dee cristo trust funds to promote dr vlach’s alternative medicine interests for example dr vlach operated his alternative medicine practice through san dee cristo and used san dee cristo trust funds to invest in other alternative medicine practices such as a medical syringe company and an offshore medical clinic although dr vlach at trial dr vlach explained that the accounts of the offshore clinic were seized after the events of date and as a result the whole venture continued conceded that some of the reported expenses were personal and not proper trust expenses he maintained that he properly used san dee cristo trust funds for gambling and other investments to make san dee cristo self-funding his intention was to create a self-funded trust that would allow him to retire from traditional medicine and practice alternative medicine full time after deducting a variety of expenses as described above san dee cristo and mt sophris deducted their net_income as income distributions to ixlandia for each year at issue consequently san dee cristo and mt sophris reported zero tax for the years at issue on date the vlachs formed ixlandia which was intended to be a charitable_remainder_trust according to the ixlandia trust document the vlachs were the grantors and trustees and the named beneficiaries were cedar catholic high school the national arbor day foundation and the nature conservancy the vlachs as grantors purportedly transferred dollar_figure cash units of mt sophris and units of san dee cristo to ixlandia the trust document prohibited additional contributions the trust document also provided continued failed in in however san dee cristo did not report any taxable_income and therefore did not report any distribution to ixlandia for an annual life_annuity for the vlachs in their individual capacities equal to of the net fair_market_value of the trust assets as of the date of the initial transfer ixlandia however paid the vlachs an annual annuity of dollar_figure other than a dollar_figure donation to cedar catholic high school in ixlandia did not make any distributions to the charitable beneficiaries during and ixlandia reported income from san dee cristo and mt sophris equal to the combined income distributions reported by san dee cristo and mt sophris on the respective schedule b income distribution_deduction of their form sec_1041 for example in san dee cristo and mt sophris reported income distribution deductions of dollar_figure and dollar_figure respectively to ixlandia and ixlandia reported income distributions of dollar_figure on its trust return for tax_year ixlandia reported that the fair_market_value of its assets was dollar_figure of which is dollar_figure on their personal tax returns for the years at issue the vlachs reported receiving an annual annuity of dollar_figure ixlandia however reported annuity payments for tax_year sec_2002 and only ixlandia’s form 1041-a u s information_return trust accumulation of charitable amounts for was not included in the record nonetheless san dee cristo and mt sophris reported income distribution deductions to ixlandia of dollar_figure and dollar_figure respectively in the combined income distribution deductions reported by san dee cristo and mt sophris total dollar_figure and not dollar_figure which was reported by continued ixlandia’s bank account however reported a total deposit of dollar_figure in and of this amount dollar_figure was contributed by san dee cristo and dollar_figure was contributed by mt sophris except for bank statements and canceled checks ixlandia did not maintain any books_and_records for the years at issue the vlachs the corporations and the trusts timely filed federal_income_tax returns for the years at issue the vlachs hired nina williams who was referred to them by dahlstrom to prepare their personal income_tax returns the corporate returns and the trust returns although the vlachs hired williams in they did not meet with her until williams prepared general ledgers and income_tax returns for petitioners using information dr vlach provided using check registers dr vlach classified expenses for williams and advised her as to which entity the expenses related to williams relied on dr vlach’s classifications to prepare petitioners’ income_tax returns at trial dr vlach and williams admitted that certain deductions were misclassified or otherwise improper on date respondent issued notices of deficiency to the vlachs for tax_year sec_2001 through to vlach p c for tax_year sec_2001 and sec_2002 and to continued ixlandia williams is not an enrolled_agent and is not a certified_public_accountant consulting inc for tax years and petitioners timely filed petitions with the court seeking redetermination opinion i burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 taxpayers also bear the burden of proving that they are entitled to any deductions claimed see 503_us_79 292_us_435 taxpayers must maintain sufficient records to establish the amounts of allowable deductions and to enable the commissioner to determine the taxpayers’ correct_tax liabilities see sec_6001 112_tc_183 sec_1_6001-1 income_tax regs under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements petitioners have not argued or established that sec_7491 applies and therefore the burden_of_proof remains on petitioners ii economic_substance of the trusts respondent determined that san dee cristo mt sophris and ixlandia were sham entities with no economic_substance and as a result the vlachs were required to include in their gross_income receipts reported by the trusts respondent also determined that to the extent the income reported by the trusts was business income the vlachs were entitled to a corresponding business_expense deduction respondent disallowed the corporations’ business_expense deductions for payments to the trusts because the trusts were shams and the deductions were not for ordinary necessary and reasonable business_expenses thus the primary issue in this case is whether the trusts the vlachs created will be respected for federal tax purposes petitioners assert that san dee cristo and mt sophris were legitimate trusts organized under state law to advance dr vlach’s alternative medicine practice and protect his personal assets from potential lawsuits related to his medical services petitioners further claim that because san dee cristo and mt sophris had legitimate business purposes the corporations properly deducted all payments respondent did not determine any income_tax deficiencies from the trusts because respondent determined that they were sham entities therefore respondent properly did not issue notices of deficiency to the trusts made to these trusts as business_expenses petitioners also maintain that ixlandia was a proper charitable_remainder_trust while a taxpayer has the legal right to minimize his taxes or avoid them by legal means 293_us_465 the court has held that w hen the form of the transaction has not in fact altered any cognizable economic relationships we will look through that form and apply the tax law according to the substance of the transaction 79_tc_714 aff’d 731_f2d_1417 9th cir this rule applies regardless of whether the form of the transaction is an entity such as a_trust with a separate existence recognized under state law id in determining whether a_trust should be respected for federal tax purposes the court generally considers whether the trust had a valid purpose other than tax_avoidance and whether the taxpayer meets certain requirements 73_tc_1235 petitioners contend that the trusts were not created for tax-avoidance purposes but primarily for asset protection specifically dr vlach wanted to at trial dr vlach explained that he created san dee cristo to be a self- funded trust that would replace his emergency room income and allow him to pursue alternative medicine full time to accomplish this goal petitioners made payments to san dee cristo that were labeled pre-paid rent and business continued protect his personal and business_assets from potential lawsuits related to his chelation therapy and alternative medicine services which were not covered by insurance to pursue this goal the vlachs allegedly transferred dr vlach’s medical assets to san dee cristo and their real_estate to mt sophris petitioners however never established that san dee cristo and mt sophris owned the medical equipment and real_estate purportedly rented during the years at issue petitioners also never explained how the trusts provided more protection against potential lawsuits than the corporate form in which dr vlach operated his traditional medical practice indeed as discussed in more detail below any asset protection provided by the trusts was in form only petitioners’ claims that the trusts were not created for tax-avoidance purposes are also undermined by the fact that dr vlach purchased the trust documents from dahlstrom an abusive trust promoter and executed the form documents without variation and according to dahlstrom’s instructions petitioners did not seek independent legal or tax_advice when creating the trusts continued development however petitioners did not cite an authority to support their claim that this was a legitimate business_purpose and they failed to provide any details or documentary_evidence regarding these expenses and in fact employed a tax_return_preparer referred by dahlstrom to report their income and expenses while dr vlach may have been unaware of dahlstrom’s history or of his need to seek independent counsel the court suspects that dahlstrom probably promoted tax_avoidance during the seminar and subsequent meetings as an objective of his trusts evidence of such tax- avoidance objectives is reflected in the operation of the trusts for example during the years at issue the trusts’ income came primarily from three sources namely rent payments from the vlachs payments from the corporations and income from vitamin and chelation therapy sales the latter two of which were never taxed with respect to the corporations’ payments the corporations transferred a portion of dr vlach’s taxable earnings from his although petitioners claim that they were not aware of dahlstrom’s history see supra p during the course of litigation they advanced many frivolous issues that were consistent with dahlstrom’s tax-avoidance objectives upon entry of appearance by their counsel and upon counsel’s advice petitioners abandoned their frivolous claims on the basis of their counsel’s advice and before trial petitioners filed an amendment to the second amended petition ratifying the second amended petition petitioners’ second amended petition deleted various frivolous arguments raised in their initial pro_se pleadings with the exception of the vlachs’ income used to make rent payments which presumably was taxed once on the vlachs’ personal tax returns the income used to pay the corporations’ business_expenses to san dee cristo and mt sophris and the income san dee cristo received from vitamin and chelation therapy sales was never taxed traditional medical practice which ranged from approximately of his earnings in and to in and to san dee cristo and mt sophris and then deducted the payments as business_expenses the corporations paid zero tax san dee cristo and mt sophris then reported a transfer of their net_income which included the corporations’ payments the vlachs’ rent payments and the income from vitamin and chelation therapy sales to ixlandia san dee cristo and mt sophris deducted the payments to ixlandia as nontaxable income distributions and like the corporations reported zero tax the income distributions to ixlandia however were made only to the extent necessary to pay the vlachs a life_annuity dr vlach’s taxable earnings from his traditional during and nwiep and avera paid the corporations dollar_figure dollar_figure dollar_figure and dollar_figure respectively for dr vlach’s medical services after the corporations deducted approximately one- third of dr vlach’s earnings as compensation they deducted dollar_figure dollar_figure dollar_figure and dollar_figure respectively as payments to san dee cristo and mt sophris ixlandia reported combined income distributions from san dee cristo and mt sophris of dollar_figure dollar_figure and dollar_figure for and respectively ixlandia’s return for tax_year was not submitted into the record however mt sophris and san dee cristo deducted dollar_figure and dollar_figure respectively as income distributions to ixlandia in for example in ixlandia’s bank account reported a total deposit of dollar_figure of which san dee cristo contributed dollar_figure and mt sophris contributed dollar_figure medical practice and his sale of vitamin and chelation therapy services therefore became effectively nontaxable as a result of petitioners’ erroneous reporting of the trust transfers accordingly san dee cristo mt sophris and ixlandia were a series of trusts formed according to dahlstrom’s instructions to disguise or eliminate taxable earnings from dr vlach’s business activities and as such were created primarily for tax-avoidance purposesdollar_figure tax motivation alone however is not sufficient grounds for disregarding the trusts and the court must consider the following four factors the grantor- the court believes that the documents used to create the trust arrangement at issue were tax motivated regardless of whether dr vlach was aware of such tax-avoidance motivations at the time the trusts were created nonetheless the court is sympathetic to dr vlach’s intended business_purpose for san dee cristo dr vlach who had family members die of cancer was passionate about pursuing and advancing alternative therapies and in particular chelation therapy to treat diseases such as cancer in the united_states despite his medical malpractice insurance company’s failure to cover chelation therapy dr vlach was convinced that chelation therapy offered benefits that were not otherwise available and consequently was determined to make these therapies available to his patients while potentially risking his professional and personal assets interestingly according to a recent medical study dr vlach may have been right about the possible benefits of chelation therapy see roni caryn rabin new look at therapy after trial n y times date at d5 however for the reasons discussed below dr vlach’s idealistic and even perhaps quixotic intentions alone do not support respecting the form of san dee cristo for federal tax purposes taxpayer’s relationship to the trust property materially changed after the trust was created the trust had an independent_trustee an economic_interest in the trust passed to other beneficiaries and the taxpayer felt bound by restrictions imposed by the trust or the law of trusts see markosian v commissioner t c pincite4 see also amc trust v commissioner tcmemo_2005_180 petitioners have conceded that the trusts did not have independent trustees during the years at issue the court will therefore consider the remaining factors under the first factor the court considers whether the grantor’s relationship to the trust property materially changed after the creation of the trust markosian v commissioner t c pincite4 as a threshold matter however the court looks to the economic realities of the trust arrangement to ascertain the true grantor settlor or creator notwithstanding a designation in the trust document to the contrary zmuda v commissioner t c pincite see also richardson v commissioner tcmemo_2006_69 aff’d 509_f3d_736 6th cir the ixlandia trust document named the vlachs as the grantors but the san dee cristo and mt sophris trust documents named dr vlach’s father as the creator the vlachs were named the exchangors and trustees except for signing the san dee cristo and mt sophris trust documents dr vlach’s father did not participate in the creation of the trusts or contribute assets and after he appointed dr vlach as the first trustee he relinquished any further obligation to the trusts the vlachs on the other hand contributed all trust assets and as trustees had exclusive control_over the meaning and intent of the trust documents and of their assets the vlachs were therefore the true creators of san dee cristo and mt sophris after the creation of the trusts the vlachs as grantors conducted their business and personal lives in the same manner as before the trusts were created dr vlach continued his medical practice as a physician at the avera clinic and until as an emergency room physician for nwiep he also continued his chelation therapy and alternative medicine practices at the avera clinic until he was forced to discontinue his services for insurance purposes dr vlach used the same office equipment that he had used before and except for their move the vlachs lived in the same house with the same furnishings clothing and maintenance as before the trusts were created thus the vlachs’ dr vlach’s father who was also a doctor was diagnosed with cancer in and died in date his father’s illness and subsequent death was dr vlach’s primary motivation for pursuing alternative medicine full time relationship to the trust property did not materially change after the trusts were created second except for ixlandia’s dollar_figure donation to cedar catholic high school in the court cannot identify any economic_interest that passed to beneficiaries other than the vlachs under the trust arrangement as discussed above the corporations transferred taxable earnings to san dee cristo and mt sophris and after san dee cristo and mt sophris used those earnings for a variety of personal investments and expenses they deducted their net_income as nontaxable income distributions to ixlandia the only income ever transferred to ixlandia however was the amount necessary to pay the vlachs a life_annuity thus petitioners failed to prove that any economic_interest passed to anyone other than the vlachs likewise the investments made and expenses paid_by san dee cristo and mt sophris were transfers albeit indirectly of economic interests to the vlachs the vlachs as trustees had exclusive power to distribute trust proceeds and income at their discretion and to act as absolute owners of all property contributed to the trusts the vlachs used trust funds to pay for personal investments such as sports gambling a timeshare investments in rare coins and expenses for mortgage and utility payments furniture dog food exercise equipment and country club_dues thereby conferring an economic_interest in the trusts on themselves finally the documents did not impose any meaningful restrictions on the vlachs the only affirmative restriction the trust documents placed on the vlachs was to continue business and conserve trust property the vlachs however used trust funds for personal investments and expenses after considering the factors described above the court concludes that san dee cristo mt sophris and ixlandia were shams lacking economic_substance and are to be disregarded for federal_income_tax purposes the income and allowable expenses attributed to the trusts are allocated among petitioners as follows iii business_expense deductions respondent determined that the corporations’ business_expense deductions for payments made to san dee cristo and mt sophris should be disallowed for the years at issue because the trusts were shams that lacked economic_substance respondent also contends that the deductions were not ordinary necessary and reasonable business_expenses and in some cases lacked substantiation although the court recognizes that some of these payments may be allowable as business_expense deductions under sec_162 petitioners improperly reported the expenses on the trust returns respondent allowed however all vitamin and chelation business-related expense deductions san dee cristo claimed but attributed such deductions to dr vlach individually deductions are a matter of legislative grace and a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms new colonial ice co v helvering u s pincite see also rule a sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred by a taxpayer in carrying_on_a_trade_or_business an expense is ordinary if it is normal or customary within a particular trade business or industry 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business 320_us_467 in contrast sec_262 precludes deductions of personal living or family_expenses for the years at issue respondent disallowed the following payments by the corporations to san dee cristo and mt sophris dollar_figure for rent dollar_figure for equipment rental dollar_figure for legal and professional fees dollar_figure for pension and profit sharing plans dollar_figure for repairs and maintenance and dollar_figure for other expenses with respect to the rent payments the corporations and the trusts did not have a written rental or lease agreement the corporations paid mt sophris dollar_figure per month for a 300-square-foot home_office and according to petitioners the 850-square-foot basement that was remodeled to provide chelation therapy services the vlachs’ home however was not zoned for business use and during the years at issue the vlach family personally used their basement at trial dr vlach testified that he did not see any patients at his home and he never performed chelation therapies in his basement in fact during and when dr vlach provided chelation therapy services he performed his services at the avera clinic where he had the necessary equipment and an office moreover it is not clear why the corporations through which dr vlach operated his traditional medical practice would rent office space for dr vlach’s alternative medicine practice that was allegedly operated through san dee cristo for all the foregoing reasons the court finds that the corporations’ rent payments to the trusts were not ordinary and necessary expenses within the meaning of section the parties dispute whether the corporations rented the vlachs’ square-foot basement dr vlach discontinued his chelation therapy services in when he changed insurance carriers see supra p a and accordingly respondent’s determination to disallow the rent payments is sustained similarly the corporations’ equipment rent payments were not ordinary and necessary expenses under sec_162 first it is not clear whether san dee cristo and mt sophris owned the equipment that was purportedly rented by the corporations at trial dr vlach could not identify the rented equipment in san dee cristo’s books and san dee cristo and mt sophris did not depreciate or report any equipment on their returns nonetheless dr vlach testified that the equipment rented was worth at most dollar_figure or dollar_figure which is less than half of the corporations’ dollar_figure rent payment in addition petitioners did not substantiate use of the rented equipment in fact it is not clear when or where dr vlach and his corporations used the equipment because during and he performed chelation therapy services at the avera clinic and during and although petitioners argue that the rent payments were misreported in part and were actually for other expenses such as business development and promotion they failed to substantiate or to otherwise present evidence supporting their position all identifiable depreciable assets related to dr vlach’s medical practice were reported on the corporations’ returns the court notes that the vlachs’ may be able to report expenses for the chelation therapy medical equipment including two lasers a therapy unit a modulating machine and beads on their individual returns provided that the requirements of sec_162 are met he discontinued all chelation therapy services respondent’s determination to disallow the corporations’ payments for equipment rental is therefore sustained the corporations also deducted dollar_figure for legal and professional fees paid to the trusts however petitioners failed to establish that the trusts performed any services for the corporations dr vlach could not identify what services the trusts performed and testified that san dee cristo did not perform any services during instead petitioners and williams claim that they misclassified certain expenses and that payments for professional fees inter alia were actually for business development and promotion petitioners however did not substantiate any expenses for business development and promotion or provide a business reason therefor accordingly respondent’s determination to disallow the corporations’ expenses for legal and professional fees is sustained the corporations’ deductions for all other expenses including payments for pension and profit sharing plans repairs and maintenance and other expenses vlach p c deducted dollar_figure in legal and professional fees allegedly paid to the trusts in petitioners also claim that the corporations’ expenses included prepaid rent however as discussed above petitioners failed to substantiate any rent expense and furthermore did not establish that they were entitled to deduct prepaid rent expenses under the three-pronged test described in 83_tc_255 likewise are not ordinary and necessary business_expenses within the meaning of sec_162 as described above the trusts did not have rental equipment office space or employees therefore any payments to the trusts for repairs and maintenance and pension and profit sharing plans lack not only a business_purpose but also substance and consequently must be disallowed with respect to the corporations’ deductions for trust payments reported as other expenses petitioners again claim that these expenses were misclassified and instead should have been reported as business development and promotion expenses however petitioners did not substantiate their expenses for business development and promotion or provide a business reason that conforms to the requirements of sec_162 rather petitioners rely solely on dr vlach’s self- serving testimony that he wanted to make the trusts self-funding so he could pursue alternative medicine full time the corporations’ deductions for all other expenses are therefore disallowed and respondent’s determination is sustained at trial dr vlach testified that the dollar_figure expense for a pension and profit sharing plan was a payment by consulting inc in for christmas bonuses to four employees of the avera clinic the court notes that even though the bonus recipients were not dr vlach’s employees the vlachs’ may be entitled to an itemized_deduction for business_gifts of up to dollar_figure per recipient under sec_63 and sec_274 provided that the vlachs can meet the substantiation requirements of sec_274 the court notes however that its decision to disallow the business_expense deductions described above and listed in the notice_of_deficiency is limited to the payments made by the corporations to the trusts indeed respondent determined that all expenses related to the vitamin and chelation therapy business dr vlach operated through san dee cristo are allowable business_expense deductions attributed to dr vlach personally iv unreported income and self-employment_tax after disallowing deductions for the corporations’ payments to san dee cristo and mt sophris respondent determined that the payments were constructive dividends to the vlachs and must be included in their taxable_income for the years at issue respondent also determined that the vlachs must include in income all third-party payments made to san dee cristo in exchange for dr vlach’s services sec_61 provides that gross_income includes all income from whatever source derived including but not limited to dividends when a corporation distributes property to a shareholder as a dividend whether formally or informally the shareholder must include the distribution in gross_income to the extent of the corporation’s earnings_and_profits see sec_301 c see also 923_f2d_67 7th cir the shareholder does not need to receive the dividend directly and must include in gross_income payments made by the corporation on the shareholder’s behalf see 53_tc_459 in determining whether a shareholder received a constructive_dividend the court considers whether the payment by the corporation benefited the shareholder personally rather than furthering the interest of the corporation see 958_f2d_684 6th cir aff’g in part and remanding on other grounds tcmemo_1987_549 during through the corporations made payments to the trusts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively as discussed above the vlachs as trustees had exclusive authority to distribute trust proceeds and income at their discretion and in fact used their authority to pay for personal investments and expenses with trust funds thus the corporate payments to the trusts solely benefitted the vlachs personally and as a result the vlachs must include those payments in income as constructive dividends see supra p petitioners did not address whether the corporations had sufficient earnings_and_profits for the court to categorize the payments as dividends under sec_316 see eg 89_tc_1280 holding that because neither party introduced evidence regarding earnings and continued sec_61 also provides that gross_income includes compensation_for services the court concluded above that san dee cristo is a sham entity and should be disregarded moreover the record establishes that san dee cristo received third-party payments in exchange for dr vlach’s chelation therapy and alternative medicine services therefore the payments are compensation_for dr vlach’s services under sec_61 and must be included in the vlachs’ gross_income for the years at issue because dr vlach received compensation_for services other than those provided to avera and nwiep respondent determined that dr vlach was also liable for self-employment_tax and entitled to corresponding self-employment_tax deductions sec_1401 imposes an additional tax on the self-employment_income of every individual both for old age survivors and disability insurance and for hospital insurance self-employment_income is generally defined as the net_earnings_from_self-employment sec_1402 sec_1402 defines net_earnings_from_self-employment as the gross_income derived by an individual continued profits taxpayer failed to meet his burden of proving that there were not sufficient earnings_and_profits to support the deficiency determined in the notice_of_deficiency from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business the court concluded above that all third-party payments made to san dee cristo were attributed to dr vlach’s professional services and consequently should be included in the vlachs’ income as compensation_for services the payments were therefore earnings from self-employment and were subject_to self- employment_tax accordingly the court sustains respondent’s determination of self-employment_tax and the corresponding self-employment_tax deductions v accuracy-related_penalties respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 and b and for negligence and substantial understatements of income_tax negligence includes any failure to make a reasonable attempt to comply with the law including any failure to maintain adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs in the case of an individual an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 in the case of a corporation other than an s_corporation an understatement is substantial for taxable years that began before date if it exceeds the greater of a of the tax required to be shown on the return or b dollar_figure sec_6662 and for taxable years beginning on or after date if it exceeds the lesser_of a of the tax required to be shown on the return or if greater dollar_figure or b dollar_figure million sec_6662 the understatements of the vlachs and vlach p c meet their respective definitions of a substantial_understatement_of_income_tax for the years at issue but those of consulting inc do not meet the test either before or after the date amendment to sec_6662 as discussed above however consulting inc failed to make a reasonable attempt to comply with the law by claiming false deductions for taxable_income it diverted to sham trusts consulting inc was therefore negligent for purposes of sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties imposed against any individual see 116_tc_438 see also 126_tc_191 holding that by its terms sec_7491 does not apply to corporate taxpayers with respect to the vlachs respondent has met this burden by establishing that they substantially understated their income_tax taxpayers may however avoid the accuracy-related_penalty under sec_6662 by establishing that they acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether taxpayers acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs although dr vlach purchased the trust packages from dahlstrom an abusive trust promoter dr vlach reasonably believed that he was purchasing and subsequently creating business trusts that would protect his personal and business_assets from potential lawsuits while he pursued alternative medicine in fact the necessity of creating an entity that would protect his assets was even more urgent in when dr vlach changed insurance carriers to one that would disallow any coverage if he continued his chelation therapy services while dr vlach’s intent for creating the trusts was reasonable his implementation of the trusts was primarily unreasonable for the reasons discussed above accordingly the vlachs generally did not act with reasonable_cause and good_faith an exception exists however for san dee cristo dr vlach created san dee cristo to operate his alternative medicine practice to advance this purpose dr vlach transferred his atha membership and an inventory of medical and health supplements to san dee cristo dr vlach invested san dee cristo funds in both a medical syringe company and an offshore medical clinic when dr vlach provided chelation therapy and alternative medicine services san dee cristo received payment from dr vlach’s patients and deducted any corresponding expenses therefore dr vlach intended to treat san dee cristo as a business_trust and kept extensive books_and_records on his alternative medicine activities nonetheless dr vlach failed to provide san dee cristo economic_substance apart from tax_avoidance when among other things he deducted san dee cristo’s net_income as nontaxable distributions to ixlandia the court therefore finds that with respect to san dee cristo’s alternative medicine income and expenses only the vlachs acted with reasonable_cause and good_faith accordingly the vlachs are not liable for any accuracy-related_penalties for the years at issue with respect to underpayments relating to san dee cristo’s alternative medicine income and expenses that should have been reported on their individual income_tax returns and is subject_to self-employment_tax all other accuracy-related_penalties are sustained the court has considered the parties’ arguments and to the extent not addressed herein concludes that they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
